NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4149-19

U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE
IN TRUST FOR THE
REGISTERED HOLDERS OF
CHASE FUNDING MORTGAGE
LOAN, ASSET-BACKED
CERTIFICATES, SERIES 2004-2,

          Plaintiff-Respondent,

v.

JUSTO SANTOS,

          Defendant-Appellant,

and

ELVA SANTOS, her heirs,
devisees and personal
representatives and his, hers, their
or any of their successors in right,
title and interest, RONALD
SANTOS, MRS. SANTOS,
spouse of RONALD SANTOS,
STATE OF NEW JERSEY, and
UNITED STATES OF AMERICA,

          Defendants.
_______________________________

            Submitted April 12, 2021 – Decided May 5, 2021

            Before Judges Currier and Gooden Brown.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No.
            F-020056-17.

            Justo Santos, appellant pro se.

            Eckert Seamans Cherin & Mellott, LLC, attorneys for
            respondent (Richard Nalbandian, III, on the brief).

PER CURIAM

      In this foreclosure action, defendant Justo Santos appeals from the April

20, 2020 Chancery Division order denying his motion to vacate final judgment

entered on April 4, 2019. After reviewing the contentions in light of the record

and applicable legal principles, we affirm.

      We glean these facts from the record. On March 11, 2004, Elva Santos,

defendant's late wife, executed a promissory note to Chase Manhattan Mortgage

Corporation (Chase) for $288,000. To secure the note, defendant and his wife

executed a non-purchase money mortgage to Chase on the same day against

property located on Grove Avenue in Verona. Defendants defaulted on the loan

on May 1, 2007.



                                                                          A-4149-19
                                       2
        On June 26, 2007, Chase assigned the mortgage to Wachovia Bank, N.A.,

which assignment was recorded on July 9, 2007. On February 24, 2017, Wells

Fargo Bank, N.A. S/B/M 1 Wachovia Bank, N.A. (Wells Fargo) assigned the

mortgage to plaintiff, U.S. Bank National Association, As Trustee In Trust For

The Registered Holders Of Chase Funding Mortgage Loan, Asset-Backed

Certificate, Series 2004-2, which assignment was recorded on March 20, 2017.

        On August 25, 2017, plaintiff filed a complaint for foreclosure. 2 After

default was entered, plaintiff moved for final judgment, which was entered on

April 4, 2019. Plaintiff's motion was accompanied by a February 21, 2019

certification of an officer of its mortgage servicer, averring that "[p]laintiff,

directly or through an agent, has possession of the [n]ote . . . ."

        On March 2, 2020, eleven months after the entry of final judgment,

defendant moved to vacate the judgment under Rule 4:50-1, arguing plaintiff

lacked standing to foreclose because it failed to demonstrate ownership or

control of the original note. In an order entered on April 20, 2020, the Chancery

judge denied the motion. In an accompanying statement of reasons, the judge


1
    S/B/M refers to successor by merger.
2
  It is unclear from the record exactly when Elva Santos passed away. However,
plaintiff filed an amended complaint to include defendant as heir to Elva Santos.
The amended complaint is not included in the record.
                                                                           A-4149-19
                                           3
determined plaintiff established and demonstrated standing based on its

possession of the note and assignment of the mortgage prior to the filing of the

complaint.

      On appeal, defendant renews his argument that plaintiff lacked standing

to foreclose on the mortgage and asserts the judge "erroneously denied his

[m]otion to [v]acate [f]inal [j]udgment." We disagree.

      Under Rule 4:50-1,

             the court may relieve a party . . . from a final judgment
             . . . for the following reasons:             (a) mistake,
             inadvertence, surprise, or excusable neglect; (b) newly
             discovered evidence which would probably alter the
             judgment or order and which by due diligence could not
             have been discovered in time to move for a new trial
             under [Rule] 4:49; (c) fraud . . . , misrepresentation, or
             other misconduct of an adverse party; (d) the judgment
             or order is void; (e) the judgment or order has been
             satisfied, released or discharged, or a prior judgment or
             order upon which it is based has been reversed or
             otherwise vacated, or it is no longer equitable that the
             judgment or order should have prospective application;
             or (f) any other reason justifying relief from the
             operation of the judgment or order.

      Motions made under Rule 4:50-1 must be filed within a reasonable time,

and motions based on subsections (a), (b), and (c) must be filed within a year of

the judgment. R. 4:50-2; see also Deutsche Bank Trust Co. Ams. v. Angeles,

428 N.J. Super. 315, 319 (App. Div. 2012) (citation omitted). However, the


                                                                           A-4149-19
                                         4
one-year limitation for subsections (a), (b), and (c) does not mean that filing

within one year automatically qualifies as "within a reasonable time." Orner v.

Liu, 419 N.J. Super. 431, 437 (App. Div. 2011).

      A motion for relief under Rule 4:50-1 should be granted sparingly and is

addressed to the sound discretion of the trial court, whose determination will not

be disturbed absent a clear abuse of discretion.      U.S. Bank Nat'l Ass'n v.

Guillaume, 209 N.J. 449, 467 (2012). "[A]buse of discretion only arises on

demonstration of 'manifest error or injustice,'" Hisenaj v. Kuehner, 194 N.J. 6,

20 (2008) (quoting State v. Torres, 183 N.J. 554, 572 (2005)), and occurs when

the trial court's decision "is made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible basis."

Guillaume, 209 N.J. at 467 (citation omitted).

      Here, we discern no abuse of discretion. In order to have standing, the

"party seeking to foreclose a mortgage must own or control the underlying debt."

Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 597 (App. Div. 2011)

(quoting Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 327-28 (Ch. Div.

2010)). Standing is conferred by "either possession of the note or an assignment

of the mortgage that predated the original complaint." Angeles, 428 N.J. Super.

at 318 (citing Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216


                                                                            A-4149-19
                                        5
(App. Div. 2011)). "Thus, a plaintiff need not actually possess the original note

at the time of filing in order to have standing to file a foreclosure complaint."

Capital One, N.A. v. Peck, 455 N.J. Super. 254, 258 (App. Div. 2018).

      Moreover, "[s]tanding is not a jurisdictional issue in New Jersey." Id. at

259 (citing Deutsche Bank Nat'l Tr. Co. v. Russo, 429 N.J. Super. 91, 101 (App.

Div. 2012)). Thus, "[d]epending on the equities of the particular proceeding, a

foreclosure judgment may not be reversed, even if some irregularities in the

foreclosure process are demonstrated by the defendant." Ibid. As a result, "a

foreclosure judgment obtained by a party that lacked standing is not 'void' within

the meaning of Rule 4:50-1(d)." Ibid.

      Here, we are satisfied plaintiff had standing to foreclose based on the

assignment of the mortgage from Wells Fargo prior to the filing of the

foreclosure complaint. That fact is undisputed in the record. Accordingly, the

final judgment was properly entered.

      Affirmed.




                                                                            A-4149-19
                                        6